Order entered December 6, 2017




                                                    In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-17-01143-CV

                                   IN RE ARTURO SOLIS, Relator

                         Original Proceeding from the 52nd District Court
                                      Coryell County, Texas1
                               Trial Court Cause No. C10-11-40751

                                                  ORDER
                             Before Justices Francis, Brown, and Whitehill

        Before the Court is relator’s October 30, 2017 “request for stay” of rehearing in which

relator asks the Court to stay its ruling on his motion for rehearing. We DENY the motion.


                                                             /s/     ADA BROWN
                                                                     JUSTICE




1
  Although originally filed in the Tenth Court of Appeals and docketed as case number 10-17-00286-CR, this
original proceeding was transferred to this Court pursuant to Tex. Gov’t Code § 73.001 and due to recusals on the
Tenth Court of Appeals. See TEX. SUP. CT. ORDER, Misc. Docket No. 17–9127 (Sept. 28, 2017).